= Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 1 of 10 Zo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massac
CIVIL ACTION COVER SHEET 20 0627 The Superior eos husetts ,

PLAINTIFF(S): Joseph McGillicuddy COUNTY ; hay ee 4H FUL BE
ADDRESS: Norfal - "

, QRON Bit ot ged ees ope
5 Beacon Street DEFENDANT(S): Massachusetts Bay Transportatign Au a :
Quincy, MA 02169 Cle be OF THE COUR
ATTORNEY: Rebecca Royer, Slalaw, LLC NU POL A COUNTS
ADDRESS: 46 South Main Street : ADDRESS: 10 Park Plaza
Sharon, MA 02067 , Boston, MA 02116
BBO: 692337

 

 

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B22 Employment Discrimination F ix] YES [] NO

 

‘If "Other" please describe:

 

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

ORT CLAIM
(attach additional sheets as necessary)

A. Documented medical expenses to date:
4. Total hospital expenses .. dese enseececeneeseeteaeetaneneennaetes
2. Total COCtOr GxPENSeS «cscs cscecsccesssecseesaceerseeseeeeee

3. Total chiropractic expenses ............0....:.2006

4, Total physical therapy expenses ..... “ . vee
5. Total other expenses (describe below) ................08

 

 
  
  
 

 

 

 

Subtotal (A):

B. Documented lost wages and compensation to date oo... ccssssssssssseesessssesseseeees
¢. Documented property damages to dated aeeteeeasenneeneneesassnes
D. Reasonably anticipated future medical and hospital expenses .. sessesses .
&. Reasonably anticipated lost wages ...........-..escececesseeeeeeneeenerseeeesetseeeteensenteeee seteesseeeasenenees seseenangeceesnepeas
F, Other documented items of damages ‘(describe below) ...

Punitive Damages

 

 

 

 

 

 

 

Aw tA) th 1 mH

80,000.00
300,000.00

 

G. Briefly describe plaintiffs injury, including the nature and extent of injury:

TOTAL (A-F):$ 380,000.00

CONTRACT CLAIMS
(attach additional sheets as necessary}

Provide a detailed description of claims(s):
TOTAL: $ 30,000.00

Signature of Attorney/Pro Se Plaintiff: X Abreu! Kage Date: Jul 6, 2020

RELATED ACTIONS: Please provide the case number, case #4me, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rute 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X [eoeuss Faye mo Date: Jul 6, 2020

vA

 

 

 
Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 2 of 10

 

 

. hy i r it U
COMMONWEALTH OF MASSACHUSETTS 2 05)°" "oe
TRIAL COURT DEPARTMENT _7 BAe
9278 UL
NORFOLK, ss SUPERIOR COURT DERABTBNY poy”
CIVIL ACTION NORE
JOSEPH MCGILLICUDDY, ) 2 0 0627
Plaintiff, )
)
¥, )
)
MASSACHUSETTS BAY )
TRANSPORTATION AUTHORITY, _)
Defendants. )
)
COMPLAINT

Plaintiff, Joseph McGillicuddy, by and through his counsel, alleges as follows:

Parties

. Plaintiff Joseph McGillicuddy is an adult resident of Quincy, Massachusetts.

. Defendant Massachusetts Bay Transportation Authority (““MBTA”) is a legislatively

created entity, under Massachusetts General Laws, Chapter 161A, with a principal place
of business at 10 Park Plaza, Boston, MA 02116.

Jurisdiction and Venue

 

. On January 7, 2020, Plaintiff filed a Complaint of Discrimination against the MBTA with

the Massachusetts Against Discrimination (“MCAD”) pursuant to G.L. c. 151B, §5.

. On April 20, 2020, Plaintiff filed a Withdrawal Form with the MCAD, indicating that he

wished to pursue a private right of action in civil court.

. MCAD granted Plaintiff's request for withdrawal on May 29, 2020. See Exhibit A.

. This Court has subject matter jurisdiction pursuant to G.L. c. 212, §3.
10.

11,

12.

13.

14.

Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 3 of 10

This Court has personal jurisdiction over the MBTA because it’s principal place of
business is within the Commonwealth, it does substantial business within the
Commonwealth, and this dispute arises out of its contacts with the Plaintiff in the
Commonwealth.
Venue is proper in this Court pursuant to G.L. c. 223, §1, because Plaintiff resides in
Norfolk County.

Factual Allegations
In 2017, Plaintiff applied for employment with the MBTA for the position of Part-Time
Bus Operator via the MBTA Job Lottery.
In April 2019, Mr. McGillicuddy was notified via email that his number had been
reached in the 2017 MBTA Job Lottery and he appeared for required testing at the
Transportation building on May 10, 2019.
On May 21, 2019, Mr. McGillicuddy completed his Bus Operator Interview and
Workforce Assessment at the Bus Transportation Training School at the Charlestown
Garage.
Mr. McGillicuddy is missing his lower right arm. He does not ordinarily wear a
prosthetic, but he does own one and can use it if it is necessary.
During the Workforce Assessment, one of the actions he was requested to perform was to
hold two flags, one in each hand, to signal in the event of an emergency. Because of his
missing lower arm he was not able to hold both flags in the requested way.
Although Mr. McGillicuddy does own a prosthetic, he does not ordinarily wear it on a

daily basis and he did not wear it to the Workforce Assessment because he did not
15.

16.

17,

18.

19.

Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 4 of 10

anticipate that it would be required. Mr. McGillicuddy was not informed before the
Assessment of what actions would be included on the Workforce Assessment.

Mr. McGillicuddy was also not informed at the time of the Assessment that his failure to
hold the flags in the requested way would be fatal to his application, and in fact his
application appeared to be proceeding through the standard process after the Assessment
despite that issue.

After he completed the Assessment on May 21, he received a conditional offer of
employment subject to his supplying a valid driver’s license, Yale & CORI form, and a
valid Class B Commercial Learner’s Permit with certain endorsements.

On June 7, 2019, Mr. McGillicuddy appeared for his pre-employment physical at the
MBTA’s Occupational Health Services Department. On that date he agreed to an
additional “skills performance evaluation” requested by the MBTA regarding his
suitability for the job in light of his missing lower right arm.

On June 18, 2019, Dr. David Winnick, an orthopedic surgeon, saw Mr. McGillicuddy for
the evaluation requested by the MBTA and completed a “Medical Evaluation Summary”
of the visit. On the day of his evaluation with Dr. Winnick, Mr. McGillicuddy was again
not wearing his prosthetic device because, as mentioned above, he does not ordinarily
wear his prosthetic for daily use, and because at that time he was being re-fitted for a new
model of prosthetic.

According to Mr. McGillicuddy’s memory of the medical evaluation, Dr. Winnick asked
Mr. McGillicuddy if he used a prosthetic for driving and Mr. McGillicuddy answered that

he did not. This was because, in fact, Mr. McGillicuddy does not ordinarily use his
20.

21,

22.

23.

24,

25.

Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 5 of 10

prosthetic when driving his personal car. Dr. Winnick did not ask Mr. McGillicuddy if
he could use a prosthetic if one were required.

In his summary of that medical evaluation Dr. Winnick noted that Mr. McGillicuddy had
a congenital absence of his lower right arm, and that he “doesn’t use/need prostheses.”
On July 2, Mr. McGillicuddy received a telephone call from someone in the MBTA’s
Human Resources Department informing him that he would not be eligible for the
position of Part-Time Bus Operator because he had failed the “flag waving” portion of
the Worforce Assessment that he had completed on May 21. The MBTA employee
explained that holding two flags in the required manner was an essential part of the job.
At this time, he was not told that he had failed any other portion of the Workforce
Assessment.

On or about July 29, 2019, Mr. McGillicuddy had a conversation with David Hollis in the
MBTA Human Resources Department regarding the possibility of reasonable
accommodations for the bus driver position. During that call Mr. Hollis expressed
skepticism that Mr. McGillicudy would ever be able to satisfy the prerequisites for the
position and he was encouraged to apply for different positions at the MBTA instead.
After receiving a letter from Mr. McGillicuddy’s attorney on September 30, 2019,
regarding Mr. McGillicuddy’s ability to use a prosthetic, Mr. Hollis at the MBTA
contacted Mr. McGillicuddy to inform him that he had been permitted to retake the
Workforce Assessment on October 8, 2019, to allow him the opportunity to use his
prosthetic.

On Oct. 8, Mr. McGillicuddy arrived for the second Workforce Assessment, this time

with his prosthetic.
Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 6 of 10

26. Before the Assessment began he asked the two officials in attendance whether he should

27.

28.

29.

30.

31.

use the prosthetic for the entire assessment or just for the parts where he needed it. The
two officials in attendance did not immediately know how to answer his question and
seemed confused by it. They spoke with each other outside of Mr. McGillicuddy’s
hearing, then called someone on the phone and spoke on the phone for a short period,
also outside of his hearing.

Eventually the two officials returned to Mr. McGillicuddy and told him to use the
prosthetic where he saw fit.

Mr. McGillicuddy completed the Assessment. and chose to use the prosthetic for the only
task that he felt that he couldn’t complete without it—the flag-holding part of the
assessment that he had failed on his previous attempt.

On November 11, 2019, Mr. McGillicuddy was notified, by phone call from David Hollis
to his attorney, that he had “failed” his October 8, 2019, Workforce Assessment because
he had completed some of the required tasks with one hand instead of two.

Mr. Hollis explained that he had successfully completed the flag-holding portion of the -
assessment on the October 8 re-take. But he was marked as having failed task number
25, “properly guides troliey poles up to catenary wires using both hands,” and task
number 26, “rewind trolley pole using both hands.” For each of those two tasks, the
person monitoring the assessment indicated that Mr. McGillicuddy did successfully
complete the actions requested - but did so using one hand and not two.

No one had indicated to him that he had failed tasks 25 & 26 in his previous Workforce
Assessment on May 21, 2019, when he did not have his prosthetic with him and when he

completed those same tasks with one hand.
Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 7 of 10

32. Mr. Hollis was unwilling to engage in further discussion regarding potential reasonable

33.

34.

35.

36.

37.

38.

39,

accommodation or evaluations during the November 11, 2019 phone call, suggesting
only that Mr. McGillicuddy’s attorney might try sending him another letter.

Mr. Hollis failed to respond to additional written requests regarding this issue from Mr.
McGillicuddy’s attorney.

At this point in the employment application process, Mr. McGillicuddy has in fact
demonstrated to the MBTA that he can successfully complete all of the tasks required on
the Workforce Assessment, doing some with one hand instead of two where he judged

that was feasible.

COUNT ONE
Discrimination under G.L. ec. 151B, §4(16)

Plaintiff re-alleges and re-asserts the allegations in the above paragraphs as if fully set
forth herein.

Under Massachusetts law, G.L. c. 151B, §4 (16), an employer is prohibited from refusing
to hire a qualified handicapped person who is able to perform the functions of a job with
a reasonable accommodation, unless allowing such accommodation would impose an
undue hardship for the employer.

Mr. McGillicuddy is disabled for purposes of G.L. c. 151 B, §4 (16) because he is
missing the lower part of his right arm.

Mr. McGillicuddy has demonstrated that he is qualified for the job of Part-Time Bus
Operator by successfully completing all of the tasks required on the Workforce
Assessment, doing some with one hand instead of two where he judged that was feasible.
Defendant MBTA, through its actions in refusing to hire Mr. McGillicuddy, has

discriminated against him based on his disability in violation of G.L. c. 151B, § 4 (16).
40

41.

42.

43

Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 8 of 10

. Defendant’s stated reason for refusing to hire Mr. McGillicuddy--because he has “failed”

the Workforce Assessment because he sometimes used one hand--is pretextual, as
evidenced by the facts that (1) before Mr. McGillicuddy began the second Assessment he
specifically inquired about whether he should use his prosthetic for the entire assessment
and was told to use it only when he needed it, and (2) he did not fail tasks 25 & 26 in his
previous Workforce Assessment on May 21, 2019, when he did not have his prosthetic
with him and completed those tasks successfully with one hand.
Defendant’s discriminatory conduct was outrageous and egregious. Defendant persisted
in refusing to engage in discussions regarding reasonable accommodations with Mr.
McGillicuddy after repeated efforts by Mr. McGillicuddy and Mr. McGillicuddy’s
attorney. Defendant’s modification of the requirements of the Workforce Assessment
over the course of multiple administrations evidences the intent to exclude Mr.
McGillicuddy solely because of his disability, and Defendant was aware that doing so
would cause harm to Mr. McGillicuddy by preventing him from being hired.
As aresult of Defendant’s outrageous and egregious discriminatory conduct, Plaintiff has
suffered and continues to suffer harm.

COUNT TWO

Violation of the Americans with Disability Act (ADA), 42 U.S.C. § 12101 et seq.

. Plaintiff re-alleges and re-asserts the allegations in all of the preceding paragraphs as if

fully set forth herein.

44, Under Title I of the ADA, it is unlawful for an employer to discriminate against qualified

individuals with disabilities in the job application process.
45.

46,

47,

48.

49.

50.

Case 1:20-cv-11791-RWZ Document 1-1 Filed 09/30/20 Page 9 of 10

Mr. McGillicuddy is disabled under the ADA because he is missing the lower part of his
right arm.

Mr. McGillicuddy has demonstrated that he is qualified for the job of Part-Time Bus
Operator by successfully completing all of the tasks required on the Workforce
Assessment, doing some with one hand instead of two where he judged that was feasible.
Defendant MBTA, through its actions in refusing to hire Mr. McGillicuddy, has
discriminated against him based on his disability in violation of the ADA.

Defendant’s stated reason for refusing to hire Mr. McGillicuddy--because he has “failed”
the Workforce Assessment because he sometimes used one hand--is pretextual, as
evidenced by the facts that (1) before Mr. McGillicuddy began the Assessment he
specifically inquired about whether he should use his prosthetic for the entire assessment
and was told to use it only when he needed it, and (2) he did not fail tasks 25 & 26 in his
previous Workforce Assessment on May 21, 2019, when he did not have his prosthetic
with him and completed those tasks successfully with one hand.

Defendant’s discriminatory conduct was outrageous and egregious. Defendant persisted
in refusing to engage in discussions regarding reasonable accommodations with Mr.
McGillicuddy after repeated efforts by Mr. McGillicuddy and Mr. McGillicuddy’s
attorney. Defendant’s modification of the requirements of the Workforce Assessment
over the course of multiple administrations evidences the intent to exclude Mr.
McGillicuddy solely because of his disability, and Defendant was aware that doing so
would cause harm to Mr. McGillicuddy by preventing him from being hired.

As aresult of Defendant’s outrageous and egregious discriminatory conduct, Plaintiff has

suffered and continues to suffer harm.
Case 1:20-cv-11791-RWZ Document1-1 Filed 09/30/20 Page 10 of 10

PRAYER FOR RELIEF
WHEREFORE Plaintiff requests:
1, Damages in an amount to be determined at hearing including punitive damages,
damages for lost pay, out-of-pocket expenses and other monetary losses;
2. Costs and attorneys’ fees; and
3. Such other legal or equitable relief as the Commission may award.
DEMAND FOR JURY TRIAL

4, Plaintiff demands a trial by jury on all issues so triable.

Respectfully submitted,
JOSEPH MCGILLICUDDY
By counsel:

a Kage

 

Rebecca Royer (BBO# 692337)
broyer@sinlaw.com

Rebecca N. Rogers, Esq. (BBO#671111)
rrogers@slnlaw.com

slnlaw lc

46 South Main Street

Sharon, MA 02067

781-784-2322

Dated: July 6, 2020
